MEMORANDUM **
Jon George appeals pro se the district court’s order dismissing, for lack of subject matter jurisdiction, his action against his former employer, the Sycuan Casino, which is owned by the Sycuan Band of Diegueno Mission Indians. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s order dismissing for lack of subject matter jurisdiction, Pan Am. Co. v. Sycuan Band of Mission Indians, 884 F.2d 416, 418 (9th Cir.1989), and we affirm.
“Absent congressional or tribal consent to suit, state and federal courts have no jurisdiction over Indian tribes; only consent gives the courts the jurisdictional authority to adjudicate claims raised by or against tribal defendants.” Id. The district court properly found that it lacked subject matter jurisdiction because the Sycuan Band has not consented to suit in federal court and Congress has not abrogated its sovereign immunity. See id. Furthermore, the district court properly found jurisdiction lacking because the complaint alleges only state law causes of action, and the sole allegation for federal jurisdiction is that Sycuan Casino is owned by a Native American tribe and located on Native American lands. See Gila River Indian Community v. Henningson, Dur*625ham & Richardson, 626 F.2d 708, 715 (9th Cir.1980).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.